IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN RE: ASBESTOS LITIGATION

NAGEL T. COBB,                             )
                                           )
       Plaintiff,                          )
                                           )
              v.                           )
                                           )     C.A. No. N17C-05-126 ASB
PACCAR INC. et al.,                        )
                                           )
       Defendants.                         )
                                           )
                                           )
                                           )

                                  August 30, 2017


                    Upon Defendant PACCAR’s Motion to Dismiss
                    Plaintiff’s Willful and Wanton Conduct Claim
                                      GRANTED.

                                     ORDER

      Defendant PACCAR Inc. (“Defendant”) filed a Motion to Dismiss Plaintiff’s

Willful and Wanton Conduct Claims pursuant to Superior Court Civil Rules 8(a),

9(b) and 12(b)(6). Defendant argues that Plaintiff’s willful and wanton conduct

claim lacks specific supporting factual allegations, and this Court has held that

simply “adding the words willful and wanton to an allegation does not transform
automatically a case to a punitive damages claim.” 1 On the other hand, Plaintiff

contends that under Delaware law, “for a complaint to survive a motion to dismiss

it need only general notice of the claim asserted.”2 The Court agrees with Defendant.

As this Court noted in In re Asbestos Litigation (Ardis)3, without a factual basis or

the elements of the claim under the substantive state law the claim is brought under,

the claim is insufficient. Plaintiff did not plead specific facts to support a punitive

damages claim against Defendant. Plaintiff’s willful and wanton conduct claim

against Defendant is dismissed without prejudice. Plaintiff may move to amend if

Plaintiff discovers evidence that supports a punitive damages claim.

      IT IS SO ORDERED.

                                           /s/ Calvin L. Scott
                                           The Honorable Calvin L. Scott, Jr.




1
   Defendant cites to In re Asbestos Litig. (Aungst), C.A. N12c-08-017 ASB
(Del.Super. Dec. 17, 2012). Defendant also cites to numerous Asbestos Litigation
cases where this Court has dismissed “cookie cutter” punitive damage claims.
2
  Plaintiff cites Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005).
3
  In re Asbestos Litigation (Ardis), C.A. No. N13C-10-020 (ASB)(Del. Super. Feb.
6, 2014).